Case 2:18-cv-00140-Z-BR Document 73 Filed 04/29/20 Page1of1i PagelD 2717

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS
AMARILLO DIVISION

GUIDEONE MUTUAL INSURANCE
COMPANY,

Plaintiff, Counter-Defendant,

CLERK, Us pin
Deputy

2:18-CV-140-Z-BR

Vv.

FIRST UNITED METHODIST CHURCH
OF HEREFORD,

 

   

Defendant, Counter-Plaintiff, and
Third-Party Plaintiff,

Vv.

SUNNI DENISE BOENKER,
Individually and as d/b/a Boenker &
Wheelwright Insurance,

COR COR UO? “OD? LOR UO? COR OR? COR 6O? COD 60? COD (OR CO CO? (OD 607 CO? KD

Third-Party Defendant.
JUDGMENT
On April 1, 2020, the undersigned United States District Judge entered an order DENYING
Defendant’s motion for summary judgment (ECF No. 49) and GRANTING Plaintiff's motion for
summary judgment (ECF No. 54). On April 29, the same undersigned Judge entered an order
DENYING Defendant’s motion to reconsider the order from April 1.
Judgment is entered accordingly

April 29, 2020.

 

MATAHEW J. KACSMARYK
UNJTED STATES DISTRICT JUDGE

    

 
